 


114 HR 1870 IH: To authorize Energy Innovation Hubs.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1870 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Grayson introduced the following bill; which was referred to the Committee on Science, Space, and Technology 
 
A BILL 
To authorize Energy Innovation Hubs. 
 
 
1.Energy innovation hubs 
(a)Authorization of program
(1)In generalThe Secretary of Energy shall carry out a program to enhance the Nation’s economic, environmental, and energy security by making awards to consortia for establishing and operating Energy Innovation Hubs to conduct and support, whenever practicable at one centralized location, multidisciplinary, collaborative research, development, demonstration, and commercial application of advanced energy technologies. (2)Technology development focusThe Secretary shall designate for each Hub a unique advanced energy technology focus.
(3)CoordinationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the activities of Hubs with those of other Department of Energy research entities, including the National Laboratories, the Advanced Research Projects Agency—Energy, Energy Frontier Research Centers, and within industry. (b)Consortia (1)EligibilityTo be eligible to receive an award under this section for the establishment and operation of a Hub, a consortium shall—
(A)be composed of no fewer than 2 qualifying entities; and (B)operate subject to an agreement entered into by its members that documents—
(i)the proposed partnership agreement, including the governance and management structure of the Hub; (ii)measures to enable cost-effective implementation of the program under this section;
(iii)a proposed budget, including financial contributions from non-Federal sources; (iv)a plan for managing intellectual property rights; and
(v)an accounting structure that enables the Secretary to ensure that the consortium has complied with the requirements of this section. (2)ApplicationA consortium seeking to establish and operate a Hub under this section, acting through a prime applicant, shall transmit to the Secretary an application at such time, in such form, and accompanied by such information as the Secretary shall require, including a detailed description of the elements of the consortium agreement required under paragraph (1)(B). If the consortium members will not be located at one centralized location, such application shall include a communications plan that ensures close coordination and integration of the Hub’s activities.
(c)Selection and scheduleThe Secretary shall select consortia for awards for the establishment and operation of Hubs through competitive selection processes. In selecting consortia, the Secretary shall consider the information a consortium must disclose according to subsection (b), as well as any existing facilities a consortium will provide for Hub activities. Awards made to a Hub shall be for a period not to exceed 5 years, after which the award may be renewed, subject to a rigorous merit review. A Hub already in existence on the date of enactment of this Act may continue to receive support for a period of 5 years beginning on the date of establishment of that Hub. (d)Hub operations (1)In generalEach Hub shall conduct or provide for multidisciplinary, collaborative research, development, demonstration, and, where appropriate, commercial application of advanced energy technologies within the technology development focus designated under subsection (a)(2). Each Hub shall—
(A)encourage collaboration and communication among the member qualifying entities of the consortium and awardees by conducting activities whenever practicable at one centralized location; (B)develop and publish on the Department of Energy’s website proposed plans and programs;
(C)submit an annual report to the Secretary summarizing the Hub’s activities, including detailing organizational expenditures, and describing each project undertaken by the Hub; and (D)monitor project implementation and coordination.
(2)Conflicts of interest
(A)ProceduresHubs shall maintain conflict of interest procedures, consistent with those of the Department of Energy, to ensure that employees and consortia designees for Hub activities who are in decisionmaking capacities disclose all material conflicts of interest and avoid such conflicts. (B)Disqualification and revocationThe Secretary may disqualify an application or revoke funds distributed to a Hub if the Secretary discovers a failure to comply with conflict of interest procedures established under subparagraph (A).
(3)Prohibition on construction
(A)In generalNo funds provided pursuant to this section may be used for construction of new buildings or facilities for Hubs. Construction of new buildings or facilities shall not be considered as part of the non-Federal share of a Hub cost-sharing agreement. (B)Test bed and renovation exceptionNothing in this subsection shall prohibit the use of funds provided pursuant to this section, or non-Federal cost share funds, for research or for the construction of a test bed or renovations to existing buildings or facilities for the purposes of research if the Secretary determines that the test bed or renovations are limited to a scope and scale necessary for the research to be conducted.
(e)TerminationConsistent with the existing authorities of the Department, the Secretary may terminate an underperforming Hub for cause during the performance period. (f)DefinitionsFor purposes of this section:
(1)Advanced energy technologyThe term advanced energy technology means— (A)an innovative technology—
(i)that produces energy from solar, wind, geothermal, biomass, tidal, wave, ocean, or other renewable energy resources; (ii)that produces nuclear energy;
(iii)for carbon capture and sequestration; (iv)that enables advanced vehicles, vehicle components, and related technologies that result in significant energy savings;
(v)that generates, transmits, distributes, utilizes, or stores energy more efficiently than conventional technologies, including through Smart Grid technologies; or (vi)that enhances the energy independence and security of the United States by enabling improved or expanded supply and production of domestic energy resources, including coal, oil, and natural gas;
(B)research, development, demonstration, and commercial application activities necessary to ensure the long-term, secure, and sustainable supply of energy critical elements; or (C)another innovative energy technology area identified by the Secretary.
(2)Energy critical elementThe term energy critical element means any of a class of chemical elements that have a high risk of a supply disruption and are critical to one or more new, energy-related technologies such that a shortage of such element would significantly inhibit large-scale deployment of technologies that produce, transmit, store, or conserve energy. (3)HubThe term Hub means an Energy Innovation Hub established or operating in accordance with this section, including any Energy Innovation Hub existing as of the date of enactment of this Act.
(4)Qualifying entityThe term qualifying entity means— (A)an institution of higher education;
(B)an appropriate State or Federal entity, including the Department of Energy Federally Funded Research and Development Centers; (C)a nongovernmental organization with expertise in advanced energy technology research, development, demonstration, or commercial application; or
(D)any other relevant entity the Secretary considers appropriate.  